Citation Nr: 1027131	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a pulmonary disorder, to 
include as due to herbicide exposure.

3. Entitlement to service connection for chronic rhinitis, to 
include as due to either herbicide exposure or undiagnosed 
illness.

4. Entitlement to service connection for a headache disorder, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968, and from July 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Veteran's claims were remanded by the Board in 
February 2010 for the purpose of affording the Veteran a hearing 
before a member of the Board.  The Veteran was afforded a Board 
hearing, held by the undersigned, in March 2010.  A copy of the 
hearing transcript has been associated with the record.

The  issue of entitlement to service connection for an eye 
disorder, claimed as due to undiagnosed illness, has been 
raised by the record (see Transcript, pp. 10-11), but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic 
rhinitis, a pulmonary disorder, and a headache disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, and that diagnosis 
has been linked to stressor statements pertaining to combat 
operations during his period of active duty service in Vietnam.

2.  The RO has conceded that the Veteran served in combat during 
his period of active duty in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In the instant case, the appellant's claim for entitlement to 
service connection for PTSD is granted herein.  As such, any 
deficiencies with regard to VCAA for this issue are harmless and 
non-prejudicial.  

II.  Service connection

In this case, the Veteran has claimed that, during his period of 
service in Vietnam, he witnessed the death of his friend during a 
combat mission.  See Transcript, pp. 
4-5.   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2009).  If 
it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  38 
C.F.R. § 3.304(f) (2009).  If, however, VA determines either that 
the Veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates his 
testimony or statements.  See Zaryck v. Brown, 6 Vet. App. 91 
(1993); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

The Veteran alleges that he has a current diagnosis of PTSD, 
stemming from the traumatic in-service events noted above.  While 
viewing the evidence in the light most favorable to the Veteran 
in this case, the Board finds that evidence of record supports 
the Veteran's claim.  As such, the appeal must be granted.

With regard to the first element necessary for a grant of service 
connection (medical evidence of PTSD), the evidence of record 
indicates that the Veteran has been diagnosed with PTSD, and that 
diagnosis conformed to DSM-IV criteria.  See VA examination 
report, October 2005.  

In conjunction with his claim for service connection, the Veteran 
was afforded a VA psychiatric examination in October 2005.  At 
that time, the Veteran reported service in a combat zone, during 
his period of active duty in Vietnam, for one year.  The Veteran 
noted stressor events during that period, such as incoming 
hostile fire during combat operations, mine fields, booby traps, 
sniper fire, and witnessing the death of a close friend on the 
field of battle.  The Veteran complained of current symptoms, 
such as feelings of detachment and estrangement, depression, 
anger, difficulty with concentration, sleep disorders, and 
hypervigilance.  Ultimately, the examiner provided a multiaxial 
diagnosis, and noted that, diagnostically, the Veteran's clinical 
presentation resembled PTSD.  The Veteran was diagnosed with 
PTSD, with depressive features, and a global assessment of 
functioning (GAF) score of 65 was assigned.  See VA examination 
report, October 2005.  

A February 2010 report, authored by the Veteran's provider at Vet 
Center #402, noted current symptomatology including, but not 
limited to, overwhelming emotions, irritability, isolation, 
insomnia, nightmares, night sweats, hypervigilance, and recurrent 
memories.  It was further noted that, during interviews, the 
Veteran was guarded with his emotions.  The provider also stated 
that the Veteran's marriage has suffered because of these 
symptoms, and hyper-startle responses had developed.  The 
provider noted that the Veteran attended weekly PTSD counseling 
sessions, and that, in her professional opinion, he was 
experiencing PTSD symptoms as a result of combat experiences 
during the Vietnam War, as well as during Operation Enduring 
Freedom.  See Report, February 1, 2010. 

These diagnoses constitute a current disability for VA purposes, 
and they fulfill the requirements of the first element for 
service connection in this case.  Although there are documents of 
record, written by the RO, suggesting the criteria have not been 
met for such a diagnosis, to include the most recent SSOC of July 
2009, the Board finds that the evidence is clear that the 
Veteran's record contains a valid diagnosis for purposes of the 
applicable legal criteria.  As such, VA medical evidence dated 
after the Veteran was discharged from service satisfies the first 
and third elements of a PTSD claim under the criteria of 38 
C.F.R. § 3.304(f), because it shows that the Veteran has been 
diagnosed as having PTSD as a result of stressful incidents he 
reportedly experienced during service.    

With regard to the second element (a link between the Veteran's 
diagnosis and an in-service stressor), the Board observes that 
the above-referenced medical reports are based, at least in part, 
upon stressors which purportedly took place during his period of 
combat during active duty in Vietnam.    

Finally, the Board notes that verification of his alleged PTSD 
stressors is not required for service connection to be granted in 
this case.  See 38 C.F.R. § 3.304(f) (2009); Zarycki v. Brown, 6 
Vet. App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 389 
(1996).  As per the July 2009 supplemental statement of the case 
(SSOC), the RO conceded there was sufficient evidence in the 
record to demonstrate that the Veteran participated in combat 
during his first period of active duty service.  As noted above, 
because it has been determined that the Veteran "engaged in 
combat with the enemy, and because his claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence is necessary.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. 3.304(d) and (f) (2009).  

However, the RO upheld the denial of service connection, based on 
the fact that the Veteran's record was silent for a diagnosis of 
PTSD which conformed to DSM-IV criteria.  As discussed in detail 
above, the October 2005 VA psychiatric examination, conducted 
prior to the issuance of the July 2009 SSOC, provided a diagnosis 
of PTSD consistent with DSM-IV criteria.  Because the Veteran has 
a diagnosis of PTSD, related to combat operations during his tour 
of duty in Vietnam, and because combat during his period of 
active service in Vietnam has been conceded by the RO, the Board 
finds that service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, pursuant to the duty to assist, his 
claims for entitlement to service connection must be remanded for 
further development.  

The Veteran claims that he has chronic rhinitis, a pulmonary 
disorder, and a headache disorder, and that these disorders were 
incurred in, or aggravated, during his period of active service, 
to include as a result of exposure to herbicides or due to 
undiagnosed illness.  


In this case, the Veteran's service treatment records, relating 
to his second period of active duty, are unavailable, as per a 
Formal Finding issued on July 14, 2009.  Although multiple 
attempts were made by the RO to obtain the Veteran's missing 
records, these documents remain unavailable for review.  When a 
veteran's service records are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule, are heightened.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
The Board's analysis of the Veteran's claim must be undertaken 
with this duty in mind.  The case law does not, however, lower 
the legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to evaluate 
and discuss all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

Here, the Veteran has demonstrated a current diagnosis for each 
claimed disorder.  During a VA examination in October 2005, x-ray 
evidence revealed multiple nodular densities, seen in both lungs, 
which may represent calcified granulomas.  He was also diagnosed 
with cephalgia, of an undetermined etiology, as well as a 
deviated nasal septum.  See VA examination report, October 2005.  
The Veteran has also been diagnosed with acute sinusitis, 
rhinitis, nasal polyps, and mucosal hypertrophy.  See private 
reports, January 1999, December 2005, and June 2006.  

However, although afforded a VA examination for compensation 
purposes in October 2005, the VA examiner failed to provide 
etiological opinions as to any of these disorders.  With regard 
to the Veteran's claim for chronic rhinitis, although the RO 
argued that this disorder pre-existed his period of active 
service (the Veteran noted "hay fever" during his October 1965 
induction examination), an opinion was not obtained to determine 
whether this alleged, pre-existing disorder was permanently 
aggravated as a result of either period of active duty.

As to the Veteran's assertions that he has current disorders 
which were incurred during his period of active service, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as sinus and respiratory 
symptoms, headaches, and accidents which occurred during service, 
such as hitting his head on a helicopter during a drill.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran has not been shown to be competent to establish an 
etiological nexus between any current disorder and his period of 
active duty. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As such, the 
Veteran's claims for service connection should be remanded for a 
VA examination, or examinations, to determine whether he has a 
current diagnosis for any claimed disorder and, if so, whether 
said disorder(s) is/are etiologically related to his period of 
active.  

Further, where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Here, although the RO has 
made one attempt to procure records from Vet Center #402,  on 
remand, all records from Vet Center #402 should be obtained, to 
the extent available.  Id.

Finally, since the RO has been unable to obtain the Veteran's 
active duty service treatment records from his second period of 
active service, the Veteran should again be requested to submit 
information regarding medical treatment for the claimed 
disabilities since his discharge from service and he should be 
informed that he may submit lay or other evidence corroborating 
his assertions regarding the incidents at issue that purportedly 
gave rise to the claimed disabilities in this case.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); see also VA Adjudication 
Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 
4.29 (Oct. 6, 1993).  The Board is aware that a compliant 
Veterans Claims Assistance Act of 2000 (VCAA) letter was sent to 
the Veteran in this regard in December 2006; however, since this 
case must be remanded for additional development, the Veteran 
should be afforded another opportunity to submit such information 
in case he has obtained such evidence since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter notifying 
him of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the service 
connection claims on appeal.  Remind the 
Veteran that he can submit "alternative" 
sources in place of his missing STRs.  
Examples of such alternate evidence 
include the VA military files, statements 
from service medical personnel, "buddy" 
certificates or affidavits, state or local 
accident and police reports, employment 
physical examination reports, medical 
evidence from civilian/private hospitals, 
clinics, and physicians where or by whom 
the Veteran was treated, either during 
service or shortly after separation, 
letters written during service, 
photographs taken during service, pharmacy 
prescription records, and/or insurance 
examinations reports. 

2.  The RO/AMC should make another attempt 
to contact Vet Center #402 and request 
copies of the Veteran's outstanding 
treatment records.  If any of the pertinent 
records are not available, or if the search 
for the records yields negative results, 
that fact should clearly be documented in 
the claims file.  

3.  Schedule the Veteran for a VA 
examination or examinations in the 
appropriate specialty/specialties to 
determine the nature and etiology of any 
current rhinitis, pulmonary disorder, or 
headache disorder, to include whether any 
identified disorder(s) was/were incurred 
and/or aggravated during either period of 
active service.  After a review of the 
claims folder, to include the Veteran's 
statements in support of his claim, the 
examiner should address the following:

a.	Whether it is at least as likely 
as not that any currently 
diagnosed disorder, to include 
rhinitis, a pulmonary disorder, 
and/or a headache disorder, is 
directly related to either period 
of active service.  

b.	For any disorder(s) found to have 
pre-existed the Veteran's period 
of active service, whether it is 
at least as likely as not that the 
disorder(s) was/were aggravated as 
a result of either period of 
active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


